DETAILED ACTION
1.	Upon Reconsideration, the Non-Final Rejection filed on April 8, 2022 is vacated.  New Non-Final Rejection is set forth as follows:
	Claims 4-9 are added; and 
	Claims 1-3 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MARUYAMA et al. (US 2019/0178211 A1).  
	Regarding claim 1, notes Figures 5, 7 and 9, MARUYAMA illustrates a fuel supply device (10) to be inserted into a fuel tank (80) in an insertion direction through an opening (81) defined by an opening periphery [shown in Figures 5, 7 and 9] of an upper wall [upper side] of the fuel tank (80), comprising: a flange unit [flange (40)] including a cover plate [fitting portion (41)] configured to close the opening (81) of the upper wall of the fuel tank (80) [Figure 9 illustrates an upper wall of tank (80)]; a pump unit (20) movably coupled to the flange unit (40) and configured to move in an upward/downward direction and rotate relative to the flange unit (40) [Figures 5, 7 and 9], the pump unit (20) including a fuel pump [pump (21)] configured to face a bottom wall [bottom surface (82)] of the fuel tank (80); and a guide member [the insertion guide member (30)] coupled to the pump unit (20), wherein the guide member (30) including a concave guide surface [Figure 11 shows a guide member (30) includes a concave guide surface (33)] configured to abut the opening periphery [see Figures 5, 7, and 9] and guide the pump unit (20) when the pump unit (20) is inserted into the fuel tank (80) [see Figures 5, 7 and 9].
Regarding claim 2, as discussed in claim 1, MARUYAMA further teaches a guide member (30) extends from a pump case that houses the pump (21); and the guide surface (33) is curved from a position higher than the highest position of the pump case in the state where the pump unit (20) is installed in the fuel tank (80) [Figures 5, 7 and 9].
Regarding claim 3, as shown in Figure 11, the guide surface (33) is linear in cross-section between lateral sides of the guide member (30).
Regarding claim 6, as discussed in claim 1, MARUYAMA also teaches the fuel supply system (10) is able to be inserted into a fuel tank (80) in an insertion direction through an opening.
Regarding claims 8 and 9, see discussion in claims 1-3.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

7.	Claims 4, 5 and 7 are rejected under 35 USC 103 as obvious over MARUYAMA et al. in view of MURAKOSHI et al. (US 2017/0268470 A1).
	Regarding claim 4, MARUYAMA further teaches disclosed the guide surface of the guide member is recessed toward the axis of rotation [para. 0072]; however, MARUYAMA fails to specifically teaches a joint member coupled to the flange unit, wherein the pump unit is rotatable coupled to the joint member about an axis of rotation.
MURAKOSHI teaches a fuel supply device discloses a joint member [connecting portion (3)] coupled to the flange unit [cover member (2)], wherein the pump unit (4) is rotatable coupled to the joint member (3) about an axis of rotation [para. 0036 discloses portion (3) connects to pump unit (4) with the cover member (2); and para. 0048 discloses pump unit (4) rotates about the connecting shaft (45)].
Since the prior art references are both from the same field of endeavor.  The purpose disclosed by MURAKOSHI teaching would have been recognized in the pertinent art of MARUYAMA invention.  
It would have been obvious at the time the invention was made to a person having ordinary in the art to have provided the joint member configuration as taught by MURAKOSHI to provide into the fuel supply system of MARUYAMA in order to have the pump unit and the joint member are rotatable about an axis of rotation.  
Regarding claim 5, the modified MARUYAMA invention fails to specifically teaches the pump unit comprises a fuel filter positioned on a first side of the pump unit, wherein the guide member is coupled to the pump unit on a second side of the pump unit, and wherein the second side is opposite the first side.  
MURAKOSHI teaches a fuel supply device discloses a pump unit (4) comprises a fuel filter [filter member (423)] positioned on a first side [lower section] of the pump unit (4), wherein the guide member (3) is coupled to the pump unit on a second side [upper section] of the pump unit (4), and wherein the second side is opposite the first side [see Figure 1, MARAKOSHI].  
Since the prior art references are both from the same field of endeavor.  The purpose disclosed by MURAKOSHI teaching would have been recognized in the pertinent art of MARUYAMA invention.  
It would have been obvious at the time the invention was made to a person having ordinary in the art to have provided position of filter as taught by MURAKOSHI into the fuel supply system of MARUYAMA invention in order to improve the fuel supply system.
Note: for the future examination, the Applicants must clarify the where is the first and second sides of the fuel pump; since the pump unit has four sides, such as upper, lower, left and right sides.
Regarding claim 7, as discussed in claims 1 and 5, the modified MARUYAMA also teaches the fuel supply system (10) is able to be inserted into a fuel tank (80) in an insertion direction through an opening.
	Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.	

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843. The examiner can normally be reached Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 
Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.H.H./
August 17, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747



/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        August 18, 2022